—Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered April 11, 1995, which, inter alia, granted defendant-respondent’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The action was properly dismissed on the ground that it was not foreseeable, as a matter of law, that plaintiff, a telephone installer, would enter the attic from which she fell since defendant home owner was never given any indication that access to that remote area of the house would be required. And, even if plaintiff’s entry into the attic was foreseeable, " '[tjhere is no duty to warn against a condition which is readily observable’ ” (Pepic v Joco Realty, 216 AD2d 95, 96, quoting Smith v Curtis Lbr. Co., 183 AD2d 1018, 1019). As acknowledged by plaintiff, the unfinished condition of the attic floor was obvious.
Concur— Rosenberger, J. P., Ellerin, Rubin and Kupferman, JJ.